Citation Nr: 0824784	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the left lower extremity, associated with 
multi-level degenerative disc disease (DDD) of the lumbar 
spine with small left paracentral disc herniation.

2.	Entitlement to an evaluation in excess of 20 percent for 
multi-level DDD of the lumbar spine.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
June 1965 and from January 1981 to February 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has submitted additional private medical records 
pertaining to his claims of entitlement to increased 
evaluations for degenerative disc disease of the lumbar spine 
and radiculopathy of the left lower extremity.  This 
pertinent evidence was received after certification of the 
appeal to the Board, and hence, was not reviewed by the RO.  
The Board observes that the newly received evidence was not 
accompanied by a waiver of RO consideration.  Applicable VA 
regulations require that pertinent evidence must be referred 
to the agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case (SSOC) 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2007).  Thus, the 
Board must remand this appeal so that the RO may review this 
evidence and, if the claims remain denied, include such 
evidence in a SSOC.  Id.

As a final matter, the Board notes a recent decision of the 
Court of Appeals for Veterans Claims (Court) established 
specific requirements for VCAA notices sent with regard to 
increased rating claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, the Court held in Vazquez 
that, for an increased compensation claim, section 5103(a) 
requires first element notice which, at a minimum, notifies 
the claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Thus, on remand, notice conforming to Vazquez-Flores should 
be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should ensure that the 
notification requirements and 
development procedures contained in the 
Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are 
fully met.

2.	Review the record, including the 
evidence submitted since the April 2007 
supplemental statement of the case, and 
readjudicate the issues on appeal.  
Unless the benefits sought on appeal is 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




